DETAILED ACTION
This action is a response to an amendment filed on 3/8/22 in which claims 1, 4, 8, 9, 12, 14, 17, 20-23, 26, 28 and 29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 14, 23, 26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskinen, Ye et al. (Pub. No.: 2015/0098446), herein Ye and Velusamy et al. (Patent No.: 9,929,943), herein Velusamy.

As to claim 1, Koskinen teaches the method for releasing a radio resource control (RRC) connection, comprising:
	 configuring, by a base station, RRC connection release control information for a user equipment (UE), wherein the RRC connection release control information comprises at least one of: 
	an RRC release mode indication, an extended wait timer, or carrier redirection information (Koskinen [0014] receive redirection information broadcast by a network node on a packet switched network); 

 sending, by the base station, to the UE the RRC connection release control information carried in one of an RRC connection establishment message, an RRC connection resume message, an RRC connection reconfiguration message, or an RRC connection re-establishment message (Koskinen [0057] send redirection information to a UE 102 connected to the PS network 104 in connected mode by sending a radio resource control ( RRC) connection reconfiguration message comprising the redirection information to the UE 102); and 

	
	making, by the base station, a decision according to the RRC connection release control information when releasing the RRC connection of the UE (Koskinen [0063] The connection release message may, for example, comprise a RRC Connection Release Indication/Request. The connection release message may comprise an indication that the UE 102 wants to perform redirection according to the previously received redirection information)

	Koskinen does not teach

before releasing an RRC connection of the UE 
	However Ye does teach

before releasing an RRC connection of the UE (Ye [0042] when receiving the RRC CONNECTION RECONFIGURATION message in step S410, the mobile communication device 110 may not release the DRBs, if the RRC CONNECTION RECONFIGURATION message indicates so and Fig. 4 S410 and S411 RRC reconfiguration before release).

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Koskinen with Ye, because Ye teaches us [0040] In response to receiving the RRC CONNECTION RECONFIGURATION message, the mobile communication device 110 initiates a NAS signaling procedure with the core network 122 to request deactivation of the bearer contexts corresponding to the DRBs.

Koskinen nor Ye teach
	releasing directly, by the base station, the RRC connection of the UE, and wherein releasing directly, by the base station, the RRC connection of the UE is based on one of the following conditions: a configured data inactivity timer times out: a buffer status report indicating 0 buffer octets sent by the UE is received; or the base station sends an RRC connection release indication to the UE over a predefined downlink control information (DCI) format or a predefined media access control control element (MAC CE) format.

However Velusamy does teach

releasing directly, by the base station, the RRC connection of the UE, and wherein releasing directly, by the base station, the RRC connection of the UE is based on one of the following conditions:
	 a configured data inactivity timer times out: 
	a buffer status report indicating 0 buffer octets sent by the UE is received; 
	or the base station sends an RRC connection release indication to the UE over a predefined downlink control information (DCI) format or a predefined media access control control element (MAC CE) format. (Velusamy column 9 lines 29-41 the base station may then send an RRC connection release message to the UE to direct release of the UE's RRC connection. Upon receipt of an acknowledgement from the UE, the base station may then delete the associated context record, and the base station may transmit a context-release complete message to the MME)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Koskinen and Ye with Volusamy, because Volumsamy teaches us Disclosed herein is a method, apparatus, and system to help overcome problems such as this. In accordance with the disclosure, a network will detect a communication failure between a gateway and a policy server, and the network will responsively cause at least one UE having at least one bearer connection with that gateway to detach and reattach so as to facilitate set up of at least one new bearer connection between the UE and a different gateway. Optimally, the different gateway would not have a similar communication failure with the policy server, so that the at least one new bearer connection can be successfully set up between the UE and the different gateway (Column 2 lines 46-57)



	As to claim 9, Koskinen teaches a device for releasing a radio resource control (RRC) connection, comprising: 
	a processor (Koskinen Fig. 4 network device processor); and 
	a memory for storing instructions executable by the processor, wherein the processor, when executing the instructions, is configured to (Koskinen Fig. 4 memory): 
	generate RRC connection release control information of a user equipment (UE), wherein the RRC connection release control information comprises at least one of: 
	an RRC release mode indication, an extended wait timer, or carrier redirection information (Koskinen [0014] receive redirection information broadcast by a network node on a packet switched network);
	 send to the UE the RRC connection release control information carried in one of an RRC connection establishment message, an RRC connection resume message, an RRC connection reconfiguration message, or an RRC connection re-establishment message (Koskinen [0057] send redirection information to a UE 102 connected to the PS network 104 in connected mode by sending a radio resource control ( RRC) connection reconfiguration message comprising the redirection information to the UE 102);  and
	 make a decision according to the RRC connection release control information when releasing the RRC connection of the UE (Koskinen [0063] The connection release message may, for example, comprise a RRC Connection Release Indication/Request. The connection release message may comprise an indication that the UE 102 wants to perform redirection according to the previously received redirection information)

	Koskinen does not teach

	before releasing an RRC connection of the UE 
	However Ye does teach

before releasing an RRC connection of the UE (Ye [0042] when receiving the RRC CONNECTION RECONFIGURATION message in step S410, the mobile communication device 110 may not release the DRBs, if the RRC CONNECTION RECONFIGURATION message indicates so and Fig. 4 S410 and S411 RRC reconfiguration before release).

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Koskinen with Ye for the same reasons stated in claim 1. Page 4 of 15Application No.: 16/611,027 BYL0055US

	Koskined nor Ye teach 

	wherein releasing directly the RRC connection of the UE is based on one of the following conditions: a configured data inactivity timer times out; a buffer status report indicating 0 buffer octets sent by the UE is received; or the base station sends an RRC connection release indication to the UE over a predefined downlink control information (DCI) format or a predefined media access control control element (MAC CE) format.

	However Velusamy does teach

	wherein releasing directly the RRC connection of the UE is based on one of the following conditions: a configured data inactivity timer times out; a buffer status report indicating 0 buffer octets sent by the UE is received; or the base station sends an RRC connection release indication to the UE over a predefined downlink control information (DCI) format or a predefined media access control control element (MAC CE) format (Velusamy column 9 lines 29-41 the base station may then send an RRC connection release message to the UE to direct release of the UE's RRC connection. Upon receipt of an acknowledgement from the UE, the base station may then delete the associated context record, and the base station may transmit a context-release complete message to the MME)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Koskinen and Ye with Volusamy for the same reasons stated in claim 1.



	As to claim 12, the combination of Koskinen, Ye and Volusamy  teach  the base station, comprising a memory and a processor, wherein the memory stores a program which, when executed by the processor, causes the processor to implement the method for releasing radio resource control (RRC) connection of claim 1 (Koskinen Fig. 4) 

	As to claim 14, Koskinen teaches a method for releasing a radio resource control (RRC) connection, comprising:
	 acquiring, by a user equipment (UE), RRC connection release control information carried in one of an RRC connection establishment message, an RRC connection resume message, an RRC connection reconfiguration message, or an RRC connection re-establishment message sent from a base station before automatically releasing an RRC connection (Koskinen [0057] send redirection information to a UE 102 connected to the PS network 104 in connected mode by sending a radio resource control ( RRC) connection reconfiguration message comprising the redirection information to the UE 102);

	 wherein the RRC connection release control information comprises at least one of: an RRC release mode indication, an extended wait timer, or carrier redirection information (Koskinen [0057] send redirection information to a UE 102 connected to the PS network 104 in connected mode by sending a radio resource control ( RRC) connection reconfiguration message comprising the redirection information to the UE 102); and 
	when automatically releasing the RRC connection, making, by the UE, a decision according to the RRC connection release control information or transporting the RRC connection release control information to a higher layer to enable the higher layer to make a decision (Koskinen [0063] The connection release message may, for example, comprise a RRC Connection Release Indication/Request. The connection release message may comprise an indication that the UE 102 wants to perform redirection according to the previously received redirection information)
 Page 5 of 15Application No.: 16/611,027 BYL0055US
	wherein the RRC connection release control information comprises at least one of: an RRC release mode indication, an extended wait timer, or carrier redirection information (Koskinen [0057] send redirection information to a UE 102 connected to the PS network 104 in connected mode by sending a radio resource control ( RRC) connection reconfiguration message comprising the redirection information to the UE 102); and 
	wherein acquiring, by the UE, the RRC connection release control information from the base station comprises one of the followings:
	 acquiring the RRC connection release control information through an RRC connection establishment message; 
	acquiring the RRC connection release control information through an RRC connection resume message; 
	acquiring the RRC connection release control information through an RRC connection reconfiguration message (Koskinen [0057] send redirection information to a UE 102 connected to the PS network 104 in connected mode by sending a radio resource control ( RRC) connection reconfiguration message comprising the redirection information to the UE 102); 
	acquiring the RRC connection release control information through an RRC connection re establishment message; 
	acquiring the RRC connection release control information through a downlink information direct transfer message; or 
	acquiring the RRC connection release control information through a media access control control element (MAC CE).  

Koskinen nor Ye teaches 

	releasing directly, by the UE, the RRC connection of the base station, and , making, by the UE, a decision according to the RRC connection release control information or transporting the RRC connection release control information to a higher layer to enable the higher layer to make a decision wherein releasing directly, by the UE, the RRC connection of the base station is based on one of the following conditions: a data inactivity timer configured for the UE by a network times out: the UE sends a buffer status report indicating 0 buffer octets to the base station; or the RRC connection release indication sent by the base station over a predefined downlink control information (DCI) format or a predefined media access control control element (MAC CE) format is received.

		However Velusamy does teach

	releasing directly, by the UE, the RRC connection of the base station, and , making, by the UE, a decision according to the RRC connection release control information or transporting the RRC connection release control information to a higher layer to enable the higher layer to make a decision wherein releasing directly, by the UE, the RRC connection of the base station is based on one of the following conditions: a data inactivity timer configured for the UE by a network times out: the UE sends a buffer status report indicating 0 buffer octets to the base station; or the RRC connection release indication sent by the base station over a predefined downlink control information (DCI) format or a predefined media access control control element (MAC CE) format is received Velusamy column 9 lines 29-41 the base station may then send an RRC connection release message to the UE to direct release of the UE's RRC connection. Upon receipt of an acknowledgement from the UE, the base station may then delete the associated context record, and the base station may transmit a context-release complete message to the MME)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Koskinen and Ye with Velusamy for the same reasons stated in claim 1.


As to claim 23, Koskinen, Ye and Velusamy teach a device for releasing radio resource control (RRC) connection, comprising: 
	a processor (Koskinen Fig. 4 processor); and
	 a memory for storing instructions executable by the processor, wherein the processor, when executing the instructions, is configured to implement the method for releasing radio resource control (RRC) connection of claim 14 (Koskinen Fig. 4 memory) 

	As to claim 26, Koskinen, Ye and Velusamy teach a user equipment (UE), comprising a memory and a processor, wherein the memory stores a program that, when read and executed by the processor, causes the processor to implement the method for releasing radio resource control (RRC) connection of claim 14 (Koskinen Fig. 3)  

	As to claim 28, the combination of Koskinen, Ye and Volusamy  teach the computer-readable non-transient storage medium, which stores computer-executable instructions configured for implementation of the method for releasing radio resource control (RRC) connection of claim 1 (Koskinen Fig. 4)   

	As to claim 29, Koskinen teaches a computer-readable non-transient storage medium, which stores computer-executable instructions configured for implementation of the method for releasing radio resource control (RRC) connection of claim 14 (Koskinen Fig. 4 memory)  


Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Koskinen, Ye,  Volusamy    and Rayavarapu et al. (Pub. No.: 2013/0039287), herein Rayavarapu.


As to claim 4, the combination of Koskinen, Ye and Volusamy   teach the method of claim 1, wherein the method further comprises: 

	Koskinen, Ye and Volusamy   do not teach
	before configuring, by the base station, the RRC connection release control information for the UE, Page 2 of 15Application No.: 16/611,027 BYL0055US acquiring RRC connection release capability information of the UE, wherein the base station acquires the RRC connection release capability information of the UE in one of the following manners: 
acquiring the RRC connection release capability information of the UE from the UE
	acquiring the RRC connection release capability information of the UE from a mobile management entity (MME); or 
acquiring the RRC connection release capability information of the UE from a source base station of the UE.  


	However Rayavarapu does teach
before configuring, by the base station, the RRC connection release control information for the UE, Page 2 of 15Application No.: 16/611,027 BYL0055US acquiring RRC connection release capability information of the UE, wherein the base station acquires the RRC connection release capability information of the UE in one of the following manners: 
acquiring the RRC connection release capability information of the UE from the UE (Rayavarapu [0053] In accordance with a second aspect there is provided a mobile device for use with a Radio Access Network (RAN), the mobile device being configured to: [0054] send an indicator to the RAN in respect of a radio resource control (RRC) connection with the RAN; [0055] wherein the indicator indicates the preference of the mobile device to have the RRC connection either suspended or released [0322] In order for the RRC Connection suspend process above to be used, both the UE 101 and the network of the wireless communication system need to be configured to support this functionality. An RRC Connection suspension support indicator may be included in a UE capabilities message that is transferred from the UE 101 to the network)
acquiring the RRC connection release capability information of the UE from a mobile management entity (MME); or 
acquiring the RRC connection release capability information of the UE from a source base station of the UE.  

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Koskinen, Ye and Volusamy  with Rayavarapu, because Rayavarapu teaches us [0322] In order for the RRC Connection suspend process above to be used, both the UE 101 and the network of the wireless communication system need to be configured to support this functionality. An RRC Connection suspension support indicator may be included in a UE capabilities message that is transferred from the UE 101 to the network. Alternatively, support for RRC connection suspension in the UE may be implicitly inferred by the eNB as the result of the UE indicating support for another (but associated) feature or UE capability within the UE capability message. If the eNB determines that the UE supports the RRC Connection suspend functionality then the eNB 102a can choose to configure the UE 101 with appropriate parameters to trigger implicit suspension (e.g. via configuration of a suspension timer value) or the eNB 102a can choose to send the explicit RRC Connection suspend message. 


As to claim 8, the combination of Kokinen, Ye, Volusamy    and Rayavarapu teach the method of claim 1, wherein making, by the base station, the decision according to the RRC connection release control information:
 BYL0055US4in response to determining that the RRC release mode indication carried in the RRC connection release control information configured by the base station for the UE indicates that context of the UE is stored during the release of the RRC connection, releasing, by the base station, the RRC connection by suspending the context of the UE (Rayavarapu  [0046] In the context of this disclosure the terms "suspending", "suspend" or "suspension" in relation to an RRC connection mean storing a context relating to the RRC connection (or storing RRC connection data); 
otherwise, releasing, by the base station, all radio resources of the UE (Rayavarapu [0056] indicator is a preference to have the RRC connection either suspended or released the mobile device receives a command message from the RAN; and the mobile device in response to the command message does at least one of: [0059] releasing the RRC connection; and [0060] suspending the RRC connection)
	It would have been obvious to combine the teachings of Koskine, Ye and Volusamy    with Rayavarapu for the same reasons stated in claim 4.

	

  Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Koskinen, Velusamy and Ahluwalia et al. (Pub. No.: 2011/0014912), herein Ahluwalia.

	As to claim 17, Koskinen and Velusamy teach the method of claim 14 

Koskinen and Velusamy do not teach

	wherein the method further comprises: before acquiring, by the UE, the RRC connection release control information from the base station, reporting, by the UE, RRC connection release capability information of the UE to the base station.  

	However Ahluwalia does teach

	wherein the method further comprises: before acquiring, by the UE, the RRC connection release control information from the base station, reporting, by the UE, RRC connection release capability information of the UE to the base station (Ahluwalia [0078] The eNB on receiving the RRC Connection Setup Complete, it can determine the UE capability)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Koskinen and Velusamy with Ahluwalia, because Ahluwalia teaches us [0078] it can determine the UE capability and redirect the UE by sending RRC Connection Release Message which would include the necessary redirection parameters.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskinen, Velusamy and Yang et al. (Pub. No.: 2013/0195049), herein Yang.

As to claim 20, Koskinen and Velusamy teach the method of claim 14, 

Koskinen and Velusamy do not teach 
wherein when the UE receives the RRC connection release control information from the base station multiple times, latest received RRC connection release control information applies

However Yang does teach
wherein when the UE receives the RRC connection release control information from the base station multiple times, latest received RRC connection release control information applies (Yang [0048] eNB may retransmit the RRC connection release message multiple times, once received (latest received) the UE is able to process the message)


	It would have been obvious before the effective filing date of the claimed invention of combine the teachings of Koskinen and Velusamy with Yang, because Yang teaches us the eNB may retransmit multiple times for robustness (Yang [0048])


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskinen, Velusamy and  Rayavarapu.

	As to claim 21, the combination of Koskinen, Velusamy and Rayavarapu teach the method of claim 14, wherein making, by the UE, the decision according to the RRC connection release control information when the UE automatically releases the RRC connection comprises: when the UE automatically releases the RRC connection, in response to determining that the RRC release mode indication carried in the RRC connection release control information indicates that context of the UE is stored during the release of the RRC connection, automatically releasing, by the UE, the RRC connection by suspending the context of the UE(Rayavarapu  [0046] In the context of this disclosure the terms "suspending", "suspend" or "suspension" in relation to an RRC connection mean storing a context relating to the RRC connection (or storing RRC connection data); otherwise, releasing, by the UE, all radio resources of the UE (Rayavarapu  [0056] indicator is a preference to have the RRC connection either suspended or released the mobile device receives a command message from the RAN; and the mobile device in response to the command message does at least one of: [0059] releasing the RRC connection; and [0060] suspending the RRC connection)

	It would have been obvious to combine the teachings of Koskinen and Velusamy with Rayavarapu for the same reasons stated in claim 1.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskinen, Velusamy and Lee (Pub. No.: 2012/0269122), herein Lee.

As to claim 22, Koskinen and Velusamy teach the method of claim 14,

Koskinen and Velusamy do not teach
 wherein transporting, by the UE, the RRC connection release control information to the higher layer when the UE automatically releases the RRC connection comprises: 
transferring, by the UE, the extended wait timer carried in the RRC connection release control BYL0055US7information to the higher layer when the UE automatically releases the RRC connection.  

However Lee does teach
wherein transporting, by the UE, the RRC connection release control information to the higher layer when the UE automatically releases the RRC connection comprises: 
transferring, by the UE, the extended wait timer carried in the RRC connection release control BYL0055US7information to the higher layer when the UE automatically releases the RRC connection (Lee [0062]an exact time value of the extended wait time is contained in the RRC connection release message, once the time is contained the UE reports to the upper layer, and sets the timer as the extended wait time)

It would have been obvious before the filing date of the claimed invention to combine the teachings of Koskinen and Velusamy with Lee, because Lee teaches us the use of the extended timer is to prevent the UE from attempting a request for a longer period of time (Lee [0062])


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 8, 9, 12, 14, 17, 20-23, 26, 28 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467